Case 3:02-cv-02902-SRC-JJH Document 72 Filed 05/29/20 Page 1 of 14 PageID: 1743



 NOT FOR PUBLICATION

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

                                                        :
   SUNNYSIDE MANOR, INC.,                               :   Civil Action No. 02-02902 (SRC)
                                                        :
                                           Plaintiff,   :               OPINION
                                                        :
                         v.                             :
                                                        :
   TOWNSHIP OF WALL AND BOARD OF                        :
   ADJUSTMENT OF THE TOWNSHIP OF                        :
   WALL,                                                :
                                                        :
                                      Defendants.       :
                                                        :


 CHESLER, District Judge

        This matter comes before the Court on Plaintiff’s motion to hold Defendants, Township

 of Wall and the Board of Adjustment of the Township of Wall, in contempt of the consent order,

 the Wall Township Planning Board’s cross-motion for leave to intervene, and Wall Township’s

 cross-motion to enforce the settlement.

        The motions have been fully briefed, and the Court has reviewed the papers filed by the

 parties. It proceeds to rule on the motions without oral argument. See Fed. R. Civ. P. 78(b). For

 the reasons that follow, the Court will grant the Wall Township Planning Board’s cross-motion

 for leave to intervene, will deny Plaintiff’s motion to hold Defendants in contempt of the consent

 order, and will deny Wall Township’s cross-motion to enforce the settlement.




                                                    1
Case 3:02-cv-02902-SRC-JJH Document 72 Filed 05/29/20 Page 2 of 14 PageID: 1744



        I.      BACKGROUND

        This is a civil action that was brought by Plaintiff Sunnyside Manor, Inc. (“Sunnyside

 Manor” or “Sunnyside”) in 2002. In the original Complaint, Plaintiff alleged that Defendants

 violated the Fair Housing Act, the Americans with Disabilities Act, the substantive due process

 clause of the Fourteenth Amendment, and the equal protection clause of the Fourteenth

 Amendment. Sunnyside Manor, a senior living community in Wall Township, New Jersey,

 brought this lawsuit based on Wall Township’s refusal to grant Sunnyside Manor a variance that

 would allow it to expand its building. The action was ultimately resolved through a Consent

 Order that was reached by the parties and approved by this Court. The Court retained jurisdiction

 of the matter in order to enforce the terms of the Consent Order.

                a. THE CONSENT ORDER

        On or about November 20, 2006, the parties agreed to resolve the matter and entered into

 a consent decree. The terms of the settlement were detailed in the Consent Order that was issued

 by this Court. The Consent Order required that Sunnyside Manor be provided the right to

 purchase the property known as “Lot 39 Block 805 on the Wall Township Tax Map.” (Consent

 Order ¶ 1.) The Township agreed to convey a portion of its open space property, Lot 25, in order

 to “square off” Sunnyside’s parcel of land. Sunnyside was to retain title to Lot 2 which would be

 “dedicated or restricted for conservation purposes” and “subject to the Payment in Lieu of Tax

 Agreement.” (Consent Order ¶ 2.) In addition to providing Sunnyside Manor with the

 opportunity to obtain property, the Consent Order also required that the Township “grant any and

 all variances necessary for the creation of the two R-60 lots designated as lots 3 and 4 in Exhibit

 A.” (Consent Order ¶ 3.) With respect to the new Sunnyside property, the Consent Order

 stipulated that the Township would enact a Mt. Laurel Congregate Care (MLCC) ordinance



                                                  2
Case 3:02-cv-02902-SRC-JJH Document 72 Filed 05/29/20 Page 3 of 14 PageID: 1745



 which would be based upon the concept plan for the new facility and that “[t]here [would] be

 either no variances required or any necessary variances for this inherently beneficial facility

 [would] be favorably considered by the Township and its agency, the Planning Board.” (Consent

 Order ¶ 4.) The new facility was to be a permitted use as a matter of right under the rezoning.

        The Consent Order also required the Township to adopt Ordinance No. 24-2006. The

 ordinance established design criteria for properties located in certain zones and mandated that

 “any new development on the [] properties [would] be predominately for office use” and that

 buildings would be appropriately landscaped and buffered. (Consent Order ¶ 6.)

        Per the consent order, Sunnyside was also afforded the right to prepare and file an

 application for the site plan approval of its new facility with the Wall Township Planning Board.

 The Board was to hear and approve Sunnyside’s application within thirty days after Sunnyside’s

 application was rendered complete.

        The Consent Order further mandated that the Township agree that Sunnyside would “be

 entitled to make application for an eight-lot subdivision of its existing property” to the

 appropriate representatives, as well as the Wall Township Planning Board. Each lot was to be a

 minimum of 30,000 square feet in size, and the Township was to “grant any and all necessary

 bulk variances for this subdivision.” (Consent Order ¶ 9.) Additionally, Sunnyside was provided

 the right to prepare and file an application for subdivision approval for the existing Sunnyside

 property with the Planning Board. The Consent Order further instructed that the Planning Board

 was to “hear and approve Sunnyside’s application within thirty (30) days after the date on which

 the application [was] deemed to be complete.” (Consent Order ¶ 10.)

        The parties also agreed, per the Consent Order, that a number of beds located at

 Sunnyside’s new facility would be designated for low and moderate income individuals. The



                                                   3
Case 3:02-cv-02902-SRC-JJH Document 72 Filed 05/29/20 Page 4 of 14 PageID: 1746



 requirements and regulations to be applied in determining the number of beds and what persons

 would qualify for the beds was to be determined by the parties at a later date. The Consent Order

 further discussed particular requirements related to this stipulation. Notably, because Sunnyside

 was to set aside beds for low and moderate income persons, the Township agreed to provide

 Sunnyside with a Payment In Lieu of Tax Agreement for the entire facility located on the new

 property.

        The Consent Order was “binding on the Township and the Board of Adjustment, its

 Agents and agencies, employees, and successors” as well as “Sunnyside, its agents, employees,

 successors, and assignees.” (Consent Order ¶ 22.) This Court retained jurisdiction of the matter

 to enforce the terms of the Order.

        II.     SUBJECT MOTIONS

        On February 21, 2020, Plaintiff filed a motion to find Defendants in contempt of the

 Consent Order and for appropriate sanctions. Specifically, Plaintiff alleges that Defendants

 granted and considered granting variances to businesses that intended to construct commercial

 and industrial sites. Additionally, Sunnyside Manor claims that the Township of Wall has

 refused to allow Sunnyside Manor to expand its parking lot and build a storage building on the

 property. Plaintiff claims that the Consent Order states that it “does not need to file an

 application for a variance, and the Township’s refusal to allow Sunnyside Manor to build its

 parking lot expansion and storage building violates the Consent Order.” (Plaintiff’s Brief 22.)

        In response, the Township of Wall filed a cross-motion to enforce the settlement among

 the parties. In its cross-motion, the Township of Wall requests that the Court enforce the

 component of the Consent Order addressing Plaintiff’s obligation to participate in the

 Township’s affordable housing program. Additionally, the Township of Wall opposes Sunnyside



                                                   4
Case 3:02-cv-02902-SRC-JJH Document 72 Filed 05/29/20 Page 5 of 14 PageID: 1747



 Manor’s motion to hold Defendants in contempt. The Township argues that the motion should be

 denied because Plaintiff failed to join necessary and indispensable parties, Plaintiff misinterprets

 the Consent Order, and the Township has no authority to grant the required variance that

 Sunnyside Manor requests.

        On March 17, 2020, the Wall Township Planning Board filed a cross-motion for leave to

 intervene. The Planning Board simultaneously filed its opposition to Plaintiff’s motion to hold

 Defendants in contempt of the Consent Order. In a letter dated April 3, 2020, Plaintiff’s attorney

 indicated that Sunnyside Manor consents to the Planning Board’s motion to intervene insofar as

 it seeks to allow the Planning Board to intervene in the action. As such, Plaintiff, as well as this

 Court, interpret the remaining arguments made by the Planning Board as the Planning Board’s

 opposition to Plaintiff’s original motion.

        III.    DISCUSSION

                a. WALL TOWNSHIP PLANNING BOARD’S CROSS-MOTION FOR LEAVE TO

                    INTERVENE

        The Wall Township Planning Board filed its cross-motion to intervene on March 17,

 2020. On March 18, 2020, the Wall Township Planning Board filed a motion to amend/correct

 the cross-motion to intervene. Counsel for the Planning Board explained in a letter addressed to

 the Court that it sought to amend its counterstatement of facts only and that the changes did not

 affect the legal arguments that were presented in its brief. The Court has confirmed same and

 will grant the Wall Township Planning Board’s motion to amend/correct the cross-motion to

 intervene.




                                                   5
Case 3:02-cv-02902-SRC-JJH Document 72 Filed 05/29/20 Page 6 of 14 PageID: 1748



        The Wall Township Planning Board moves to intervene in the matter under Federal Rule

 of Civil Procedure 24. Plaintiff Sunnyside Manor consents to the Planning Board’s cross-motion

 to intervene.

        Federal Rule of Civil Procedure 24(a)(2) directs that:

                 the court must permit anyone to intervene who . . . claims an
                 interest relating to the property or transaction that is the subject of
                 the action, and is so situated that disposing of the action may as a
                 practical matter impair or impede the movant's ability to protect its
                 interest, unless existing parties adequately represent that interest.

 In the matter at bar, it appears that Plaintiff seeks relief which would impede the interests of the

 Planning Board and this interest is not represented by any of the named Defendants. In its

 motion, Plaintiff asks the Court to order the Township to deny an application that is currently

 pending before the Planning Board. Because the duty to hear and decide land use applications

 lies with the Planning Board and not the Township, the relief that Plaintiff seeks would divest the

 Planning Board of its role, which is prescribed under New Jersey statute. N.J.S.A. 40:55D-37.

 Thus, because the Planning Board “claims an interest relating to the property or transaction that

 is the subject of the action, and is so situated that disposing of the action may as a practical

 matter impair or impede the movant's ability to protect its interest,” the Court will grant the

 Planning Board’s motion to intervene under Federal Rule of Civil Procedure 24(a)(2).

                 b. SUNNYSIDE MANOR’S MOTION TO HOLD DEFENDANTS IN CONTEMPT OF

                    THE CONSENT ORDER

        Plaintiff alleges that Defendants have violated the terms of the Consent Order and moves

 for this Court to hold Defendants in contempt.

        Specifically, Plaintiff alleges that Defendants approved a variance allowing Lot 4 to be

 subdivided into Lots 4.01 and 4.02. Lot 4.02 was then sold to Wall Storage Associates, LLC, and



                                                    6
Case 3:02-cv-02902-SRC-JJH Document 72 Filed 05/29/20 Page 7 of 14 PageID: 1749



 Defendants then approved final site plans allowing Wall Storage to construct a storage facility on

 the property. Plaintiff argues that the storage facility is not a permitted use per the Consent Order

 and is in violation of Ordinance No. 24-2006 as to size and usage.

         Plaintiff further claims that Defendants are in violation of the Consent Order because

 Twin Resources, Inc. submitted an application for a “major preliminary and final site plan with

 bulk variances for a commercial landscaping operation.”1 (Plaintiff’s Brief 14.) Plaintiff argues

 that because the proposed development is not predominately for office use, the intended uses,

 which are detailed in the pending application, violate the Consent Order and Ordinance No. 24-

 2006.

         Sunnyside Manor contends that the Township’s failure to remediate violations on Lot

 7.01 constitutes a violation of the Consent Order as well as Ordinance No. 24-2006. On March

 20, 2018, the Township conducted a site inspection on Lot 7.01. This parcel of land contains an

 asphalt production facility operated by PSC Material. Following the site inspection, the

 Township issued violations to PSC Material for several deficiencies. Plaintiff appears to argue

 that the Township is in violation of the Consent Order and Ordinance No. 24-2006 because it has

 failed to enforce PSC Material’s compliance with local ordinances. Moreover, Plaintiff also

 claims that the asphalt production facility itself violates the Consent Order and Ordinance No.

 24-2006 as it is not predominately for office use and is not appropriately maintained.

         Finally, Plaintiff has requested permission to expand its parking lot and build a storage

 facility on its property. In response to this request, Township officials informed Plaintiff that it

 would need to file an application for a variance. Plaintiff claims that the Consent Order stipulates

 that it would not be required to obtain a variance for the expansion of its parking lot, or for the


 1
  The application was filed by Twin Resources on June 26, 2019 and remains pending. The Wall Township Planning
 Board has yet to review the application because of the pending motion.

                                                       7
Case 3:02-cv-02902-SRC-JJH Document 72 Filed 05/29/20 Page 8 of 14 PageID: 1750



 construction of the storage facility. Thus, by requiring Plaintiff to file an application for a

 variance, Plaintiff alleges that Defendants have violated the terms of the Consent Order.

        In response, Defendant Wall Township asserts that Plaintiff misinterprets the Consent

 Order and that the Consent Order did not confer upon Plaintiff the right to control all of the

 development along Ridgewood Road. The Township states that Plaintiff must apply for

 variances and approval to improve its property, and the Consent Order does not, and cannot,

 exempt Plaintiff from these required processes. Further, the Township argues that the Consent

 Order does not and cannot mandate that the Township or the Board of Adjustment deprive other

 property owners of their right to apply for land use variances. The Township asserts that it has

 not violated the terms of the Consent Order, and therefore, Plaintiff’s motion should be denied.

 Additionally, the Township contends that the motion should be dismissed on alternative grounds

 for failure to join necessary and indispensable parties.

        The Wall Township Planning Board also opposes Plaintiff’s motion and claims that

 Plaintiff misunderstands what benefits were conferred upon it through the Consent Order. The

 Planning Board states that Plaintiff’s understanding of the Consent Order seeks to impermissibly

 expand those rights and benefits.

        The Consent Order reads, in pertinent part, as follows:

                The Township has enacted an ordinance (Ordinance no. 24-2006)
                establishing design criteria for the properties located in the OR-5
                zone on Ridgewood Road and Atlantic Avenue including Lots 4, 5,
                7.01 and 7.02 in Block 806. The purpose of the aforesaid ordinance
                is to ensure that any new development on the aforesaid properties
                will be predominately for office use; that no loading docks or other
                industrial type appurtenances will be permitted; and that any
                buildings to be constructed will be appropriately landscaped and
                buffered and will have facades of brick or other material
                appropriate for Class A office development.




                                                    8
Case 3:02-cv-02902-SRC-JJH Document 72 Filed 05/29/20 Page 9 of 14 PageID: 1751



 (Consent Order ¶ 6.) The Consent Order documented the purpose of Ordinance No. 24-2006,

 which had already been enacted at the time that the Consent Order was agreed upon by the

 parties and issued by this Court. The Consent Order did not, however, mandate that the Wall

 Township Planning Board, the Board of Adjustment, or the Township deny use variances to

 property owners in the OR-5 zone.2 Similarly, the Consent Order did not deprive property

 owners of their statutory right to file applications for variances. Finally, the Consent Order

 provided no guidance or mandates regarding the Township’s enforcement of Ordinance No. 24-

 2006. Thus, Sunnyside Manor’s claims that approval of the site plans for the construction of a

 storage facility on Lot 4.02, Twin Resources’ submission of an application for the proposed

 development of a commercial landscaping operation, and the Township’s failure to remediate

 violations on Lot 7.01 constitute violations of the Consent Order are unsubstantiated.

          With respect to Plaintiff’s claim that the Consent Order mandates the denial of

 applications for design waivers and use variances, Plaintiff’s interpretation of the Consent Order

 is incorrect. The Consent Order does not include any such requirement. Rather, the Consent

 Order simply confirmed the purpose of Ordinance No. 24-2006. Moreover, had there been a

 stipulation in the Consent Order mandating such a result, the Court would have to render the

 Consent Order ultra vires. The Consent Order cannot deprive the Wall Township Planning Board

 of its statutory duty to hear and decide land use applications. See N.J.S.A. 40:55D-68.

 Additionally, the Consent Order cannot divest property owners of their important property rights,


 2
   It should be noted that the Supreme Court of New Jersey has long protected the powers of the planning and zoning
 boards. “The planning and zoning boards are not only protected by statute; courts have also protected their powers to
 rule on zoning and planning matters from adulterat[ion] or interfere[nce] . . . by acts of local governing bodies or
 officials.” Paruszewski v. Township of Elsinboro, 154 N.J. 45, 54 (1998) (internal quotation omitted). Accordingly,
 rather than filing the subject motion, had Plaintiff intended on contesting the decision of the Wall Township Board
 of Adjustment, Plaintiff’s only appropriate avenue to appeal the Board’s decision would have been to file an action
 in lieu of prerogative writs under Rule 4:69. See Hopewell Valley Citizens’ Group, Inc. v. Berwind Property Group
 Development Co., L.P., 204 N.J. 569, 577 (2011). Plaintiff had forty-five (45) days to file such action in the
 appropriate vicinage of the Superior Court of New Jersey.

                                                          9
Case 3:02-cv-02902-SRC-JJH Document 72 Filed 05/29/20 Page 10 of 14 PageID: 1752



 namely, their right to apply for variances, seek relief from decisions made by local officials and

 their right to be heard on such applications. See Harz v. Borough of Spring Lake, 234 N.J. 317,

 333, reconsideration denied, 235 N.J. 119 (2018) (“The right of an interested party to appeal the

 issuance of a zoning permit—to have her concerns ‘heard’—is rooted in principles of property

 rights, specifically the right to not be deprived of an interest in one's property without process.”);

 see also N.J. Const. art. 1, ¶ 1.

         Sunnyside Manor further argues that Defendants should be held in contempt for

 violations of the Consent Order because Defendants have failed to permit Plaintiff to expand its

 parking lot and build a storage unit on Plaintiff’s property. Rather, Township officials have

 informed Plaintiff that it needs to file an application for a variance. Plaintiff claims that by

 requiring that Plaintiff file an application for a variance, Defendants are in violation of the

 Consent Order. Plaintiff contends that, per the Consent Order, it is not required to submit

 applications for variances related to the planned expansion of its parking lot or the construction

 of the storage unit.

         The Consent Order includes the following provisions regarding the new Sunnyside

 property, the planned expansion of Sunnyside Manor’s parking lot, and the construction of a

 storage unit.

                 Within thirty days of the execution of this agreement, the
                 Township will enact a Mt. Laurel Congregate Care (MLCC)
                 ordinance similar to Township ordinance no. 140-305 in regard to
                 density, setbacks, impervious coverage, height, and the like to
                 encompass the new Sunnyside property. The MLCC ordinance will
                 be based upon the concept plan . . . presented to the Township by
                 Sunnyside for the new facility. There will be either no variances
                 required or any necessary variances for this inherently beneficial
                 facility will be favorably considered by the Township and its
                 agency, the Planning Board. The concept plan and the ordinance
                 will be based upon building coverage of twenty percent and
                 impervious coverage of forty percent and provide for a density not

                                                   10
Case 3:02-cv-02902-SRC-JJH Document 72 Filed 05/29/20 Page 11 of 14 PageID: 1753



                to exceed thirty units per acre. The new facility to include an
                assisted living, nursing and ambulatory care facility shall be a
                permitted use as a matter of right under the rezoning.

 (Consent Order ¶ 5.)

                Sunnyside has the right to prepare and file with the Wall Township
                Planning Board an application for site plan approval of the facility
                to be constructed on the new Sunnyside property. The Wall
                Township Planning Board shall hear and approve Sunnyside’s
                application within thirty (30) days after the date on which its
                application is deemed to be complete.

 (Consent Order ¶ 7.)

                The Township agrees that Sunnyside will be entitled to make
                application for an eight-lot subdivision of its existing property on
                Ramshorn Drive and Lakewood Road to the appropriate township
                representatives and entities including the Wall Township Planning
                Board. Sunnyside agrees that each lot will be a minimum of 30,000
                square feet in size. The Township, through its authorized agents
                and representatives including the Planning Board, will grant any
                and all necessary bulk variances for this subdivision.

 (Consent Order ¶ 9.) As made clear by a plain reading of the Consent Order, the Township was

 not required to grant required variances to Sunnyside Manor, and Sunnyside Manor was not

 relieved of its obligation to apply for such variances. When variances were required for

 Sunnyside’s new facility, the Township and its agency, the Planning Board, was to “favorably

 consider” those applications. Paragraphs Seven and Nine of the Consent Order further support

 the implication that Sunnyside Manor was required to make applications for construction and

 expansions that it sought on both the new Sunnyside property and the existing property; these

 sections of the Consent Order provide requirements for the Township’s consideration of such

 applications. Thus, Plaintiff’s suggestion that the Consent Order relieved Plaintiff of submitting




                                                 11
Case 3:02-cv-02902-SRC-JJH Document 72 Filed 05/29/20 Page 12 of 14 PageID: 1754



 required applications for variances and site plan approval is controverted by the specific

 provisions included within the Order.3

          Here, Plaintiff alleges that Defendants have violated the terms of the Consent Order by

 requiring Plaintiff to apply for a required variance. As discussed above, simply requiring that

 Plaintiff submit an application for a necessary variance does not constitute a violation of the

 Consent Order. The Consent Order stipulates how Defendants must consider these applications

 but does not dismiss Plaintiff of its requirement to submit these applications. Thus, the Court

 finds that none of the provisions of the settlement agreement have been violated, and the Court

 will deny Plaintiff’s motion to hold Defendants in contempt.

          In response to Plaintiff’s motion to hold Defendants in contempt, Defendant Wall

 Township argues that the motion should be dismissed for failure join necessary and

 indispensable parties, namely Wall Storage Associates, LLC (“Wall Storage”) and Twin

 Resources, Inc. (“Twin Resources”). Plaintiff asks this Court to reverse the Board of

 Adjustment’s decision to grant a variance to Wall Storage on Lot 4. Plaintiff also asks this Court

 to order that the Board of Adjustment deny Twin Resources’ pending application for a variance

 on Lot 5. Defendant notes that neither Wall Storage nor Twin Resources were named parties in

 the original action and were not parties to the Consent Order. Plaintiff alleges that neither Wall

 Storage or Twin Resources are necessary or indispensable parties because they have “no interests

 under the Consent Order.” (Plaintiff’s Reply Brief, 22.)



 3
   In certain instances, per the Consent Order, the Township and its agents “agree[d] to grant any and all variances
 necessary” for the creation of designated lots. (Consent Order ¶ 3.) The Court notes, however, that even as it relates
 to these specific properties and lots, the Consent Order did not relieve any property owners of their obligation to
 apply for required variances. Rather, the Consent Order required that the Township grant the necessary variances to
 those property owners. By requiring that Township officials grant variances, the language included within the
 Consent Order implies that property owners still apply for these necessary variances. There is no provision which
 alleviates property owners of the requirement that they apply for necessary use variances.


                                                           12
Case 3:02-cv-02902-SRC-JJH Document 72 Filed 05/29/20 Page 13 of 14 PageID: 1755



        In the matter at bar, Plaintiff seeks relief that would deny Wall Storage of a variance that

 it was previously granted by the Wall Township Board of Adjustment and would deny Twin

 Resources of its right to apply for a variance and be heard on that application. Clearly, both Wall

 Storage and Twin Resources claim an interest that directly relates to the subject of the action

 before this Court, and both are necessary and indispensable parties. Plaintiff’s arguments to the

 contrary rely upon its misunderstanding of the Consent Order and the benefits conferred to

 Plaintiff under that Order. As previously discussed, the Consent Order did not deny property

 owners from making applications for use variances in lots named in the Consent Order.

 Similarly, the Consent Order did not mandate that the Board of Adjustment deny such

 applications. Thus, the right to apply for variances remains an interest belonging to property

 owners, i.e. Wall Storage and Twin Resources. Plaintiff seeks to deny these property owners of

 this right. As such, the Court finds that both Wall Storage and Twin Resources are necessary and

 indispensable parties to the subject motion. Therefore, in addition to denying the motion because

 Plaintiff is not entitled to the relief sought, the Court will dismiss the motion on alternative

 grounds for failure to join necessary and indispensable parties.

                c. WALL TOWNSHIP’S CROSS-MOTION TO ENFORCE SETTLEMENT

        Defendant Wall Township filed a cross-motion to enforce the original settlement between

 the parties. Defendant seeks to enforce Section I.C of the Consent Order wherein Plaintiff

 “agree[d] to set aside a number of beds in its new facility for low and moderate income Mt.

 Laurel housing consistent with COAH and HMFA regulations and consistent with its own

 assessment of economic feasibility.” (Consent Order ¶ 13.) The Consent Order further provided

 that, because of Sunnyside’s agreement to “set aside [beds] for affordable housing to be provided

 in the new Sunnyside facility, the Township agree[d] to provide Sunnyside with a Payment in



                                                   13
Case 3:02-cv-02902-SRC-JJH Document 72 Filed 05/29/20 Page 14 of 14 PageID: 1756



 Lieu of Tax Agreement for the facility on the new Sunnyside property at the rate of 6.28% of net

 rental income . . . for the entire facility.” (Consent Order ¶ 18.)

        A properly filed cross-motion must be related to the subject matter of the original motion

 that was filed. Local Civil Rule 7.1(h) states that “[a] cross-motion related to the subject matter

 of the original motion may be filed by the party opposing the motion . . . .” While the original

 motion pertains to violations of the Consent Order, Defendant Wall Township’s cross-motion

 relates to enforcement of a separate portion of the settlement agreement. Defendant’s cross-

 motion relates entirely to the affordable housing program that Plaintiff was required to

 participate in, per the Consent Order. This portion of the agreement is completely unrelated to

 the alleged violations that are the subject of Plaintiff’s motion. Thus, because Defendant’s cross-

 motion is unrelated to the subject matter of Plaintiff’s original motion, as required under Local

 Civil Rule 7.1(h), Defendant’s cross-motion will be dismissed without prejudice. Defendant is

 free to file a separate motion.

        IV.     CONCLUSION

        For the foregoing reasons, the Court will grant the Wall Township Planning Board’s

 cross-motion for leave to intervene. The Court will deny Plaintiff’s motion to hold Defendants in

 contempt of the Consent Order. Finally, the Court will dismiss without prejudice Defendant Wall

 Township’s cross-motion to enforce the settlement. An appropriate Order will be filed.



                                                             s/ Stanley R. Chesler
                                                        STANLEY R. CHESLER
                                                        United States District Judge


 Dated: May 29, 2020




                                                   14
